[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
COURT'S RESPONSE TO REQUEST FOR RECONSIDERATION.
The request of the defendants Willard for reconsideration is denied.
The court also notes that both of the two file parts of this case have been stamped "Judgment of Dismissal 6/25/93".
The court further notes that one postcard decision dated 7/9/93, granting the Motion for Summary Judgment, contains a typographical error. In the third sentence, the word "contracted" should be "contractual."
Richard A. Walsh